DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                               
Claims 1-11 are present for examination.                        

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                         

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                                 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (USPN 9,835,858) in view of Fujikawa et al (US 2005/0052617), hereafter as Fujikawa.                      
RE claim 1, Nambara discloses the invention substantially as claimed.                      
Nambara discloses that a head-up display configured to project an image on a transparent reflection member to cause an observer to visually recognize a virtual image (see figure 1A and column 4 lines 59-67, column 5 lines 1-40, 52-67, column 6 lines 1-7, and column 2 lines 55-58; i.e., head-up display 10 to project an image on a transparent reflection concave mirror 16 to cause the driver to visually recognize a virtual image 4), the head-up display comprising: a display device configured to display the image (see figures 1A/1B/2/3 and column 5 lines 6-33; i.e., the image display unit 12); and a projection optical system configured to project the image displayed by the display device as the virtual image for the observer (see column 5 lines 6-26; i.e., the plane mirror 14, the concave mirror 16 and windshield 2 together forming the projection optical system to project an image displayed on image display unit 12 as the virtual image 4 for the driver observer), wherein the projection optical system is configured to form the image as an intermediate image (see column 5 lines 6-26; i.e., the plane mirror 14, the concave mirror 16 and windshield 2 together forming the virtual image 4 as an intermediate image), the projection optical system including:  a first lens configured to condense light (see column 5 lines 2-40, 62-67; i.e., the concave mirror 16 is the first lens to condense light), and a first optical element configured to diffuse light (see column 5 lines 2-33, column 2 lines 12-23; i.e., the plane mirror 14 is the first optical element to diffuse light), the first lens and the first optical element are disposed in this order along an optical path from the display device (see figures 1A/1B and column 5 lines 1-67 and column 6 lines 1-7; i.e., the concave mirror 16 being the first lens and the plane mirror 14 being the first 
However, Nambara does not specifically disclose that a first lens configured to condense light.                    
From the same field of endeavor, Fujikawa teaches that a virtual image display apparatus S1 comprising an optical unit 100 for projecting image information, a translucent reflecting plate 200 for reflecting the image information form the optical unit, so that the image information can be recognized by an observing person at its observing points (eyes 301/302) as a virtual image (see figure 1 and sections [0022], [0044]).  The optical unit 100 further comprising Fresnel lens 31 for condensing light and micro lens array 32 for diffusing light (see sections [0049], [0050], [0051], [0073], [0117]).  The motivation of Fujikawa is to eliminate a cross-talk (see abstract).                           
Nambara and Fujikawa are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nambara by including the teachings from Fujikawa in order to eliminate a cross-talk.                                 
RE claim 2, Nambara in view of Fujikawa disclose that wherein the first optical element is a mirror (see Nambara, figure 1B and column 5 lines 6-18; i.e., the plane mirror 14).                       
RE claim 9, Nambara in view of Fujikawa disclose that wherein the intermediate image is an aerial image formed in a space on the optical path (see figure 1A; i.e., the aerial virtual image 4 is the intermediate image formed in a space on the optical path).                         

RE claim 11, Nambara in view of Fujikawa disclose that a moving body comprising: the head-up display according to claim 1; and a windshield serving as the transparent reflection member (see figures 1A/1B; i.e., the head-up display 10, windshield 2).                              
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nambara (USPN 9,835,858) in view of Fujikawa et al (US 2005/0052617), hereafter as Fujikawa, and further in view of Hua et al (US 2015/0277129), hereafter as Hua.                                
RE claims 3 and 4, Nambara in view of Fujikawa disclose the invention substantially as claimed.              
However, Nambara in view of Fujikawa do not specifically disclose that wherein the first lens has at least one free-form surface and having wedge shape.                          
From the same field of endeavor, Hua teaches that in a virtual display system, the eyepiece 12 was designed as a wedge-shaped free-form lens (see section [0036]).  The motivation of Hua is to render large volumes of continuous 3D scene at high image quality and flickering-free speed in a virtual display system (see section [0004]).                       
Nambara, Fujikawa and Hua are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nambara in view of Fujikawa by including the teachings from Hua in order to render large volumes of continuous 3D scene at high image quality and flickering-free speed in a virtual display system.                            

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Yagi (US 2016/0139408):             
teach that a head-up display device comprising a condenser to condense light emitted from a light source, a reflector to reflect emitted light from an adjuster and a display to display image.             
Buchheister et al (US 2011/0199575): 
teach that optics with wedge-shaped and free-form surface.                             
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 12, 2022